Citation Nr: 1226258	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability. 

2.  Entitlement to service connection for bilateral knee disability. 

3.  Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from August 1989 to January 1992.  The Veteran also had service in the Michigan Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 RO decision, which denied the aforementioned claims. 

The Board remanded this matter to the Appeals Management Center (AMC) in February 2011.  In February 2012, the AMC granted service connection for claims remanded by the Board to include headaches, chronic back strain and dermatitis.  The February 2012 AMC rating decision was a complete grant of benefits with respect to these three issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board. 

The Board again notes that the Veteran indicated in his October 2006 claim that he was filing a claim for service connection for dry cough.  It does not appear that this issue was ever addressed by the RO.  As such, the issue of entitlement to service connection for dry cough has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's current bilateral shoulder tendonopathy is etiologically related to his active service. 

2.  The Veteran's current degenerative joint disease of the bilateral hips is etiologically related to his active service.

3.  The Veteran's current tendonopathy of the left knee is etiologically related to his active service.

4.  The Veteran's current right knee strain is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral shoulder tendonopathy was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Degenerative joint disease of the bilateral hips was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Tendonopathy of the left knee was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Right knee strain was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran asserts he has current bilateral shoulder, hip and knee disabilities that are due to service. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's current bilateral shoulder, hip and knee disabilities are etiologically related to his active service. 

The Veteran's DD-214 and available service personnel records show that his occupational specialty was motor transport operator.  He was in Army National Guard and served in southwest Asia for approximately six months.  A Report of Separation and Record of Service for the Army National Guard reflects that he served in that capacity through February 1993 also as a motor transport operator.  

Service treatment records do not reflect findings related to bilateral shoulder, hip or knee disabilities.  His entrance physical examination does not indicate abnormalities of the shoulder, hip or knee.  A December 1991 memorandum reflects that the Veteran waived his separation medical examination.  

The Veteran acknowledges his lack of treatment during service but asserts that his pains in these areas began during service and have progressively worsened since separation.  He does not dispute that he did not seek treatment at the time the symptoms began.  However, he has submitted lay statements from his wife and his co-worker, K.M., attesting to the fact that the Veteran has complained to them of these problems since shortly after service separation.  K.M. wrote in March 2012 that the Veteran had worked with him for 12 years.  He stated that the Veteran has complained daily of hip, shoulder and knee pain.  He observed that it was evidence that the Veteran was struggling with pain but has never used it as a reason to get out of work.  He has observed the Veteran taking nonprescription pain medication.  The Veteran has expressed his concerns to him about what he could do for his conditions.  He noted that the Veteran traced his pain to his return from the Persian Gulf War.  The Veteran could not determine the reason for the pain and does not know why it persists.  K.M. described the Veteran as a very good man who he knows as someone who takes care of his family and employees to the best of his ability.  

In his original claim, the Veteran reported that the onset year for these disabilities was 1992. 

Pursuant to the Board's February 2011 remand, the Veteran was afforded a VA examination in March 2011 to determine whether there were current disabilities of the shoulders, hips and knees which were likely related to service.  The examiner reviewed the claims file, interviewed and examined the Veteran.  X-rays were conducted.  The Veteran reported that his shoulders, hips and knees began hurting in approximately 1990.  There was no actual trauma that he could recall and he did not seek treatment in service.  He takes one glucosamine tablet daily for his joints.  He reported that post-service he tore the left knee meniscus and this is not related to the pain that began in service.  He had surgery in 2006 to repair this at an outpatient center in Wisconsin.  The examination yielded the following diagnoses:  tendonopathy bilateral shoulders, degenerative joint disease bilateral hips, tendonopathy left knee, right knee strain.  The examiner opined that the Veteran's bilateral shoulder, hip and knee disabilities were not likely related to service because although the Veteran reported the onset of symptoms in service, he also stated that there were no specific incidents or events or treatment for these disabilities during service.  This lack of evidence of a problem during or in proximity to service persuaded the examiner that the current bilateral problems were more likely due to another etiology.  The examiner also noted that there was a history of nonservice connected left knee injury.  

As noted, the VA examiner cites to the lack of evidence of bilateral shoulder, hip and knee disability in service in support of the negative opinion.  

In his statements sent to VA, the Veteran candidly explains that he did not seek treatment in service but that his pains have been present since his return from the Gulf War.  In addition, other lay statements of record attest to his ongoing pain since service.  The lay statements discuss his shoulder, hip and knee difficulties over the years since service. 

The Board finds that service connection for these bilateral disabilities is warranted as there is current disability, the Veteran has asserted that he has had symptomatology consistent with the disabilities for since service and there is current disability. 

The Board acknowledges the VA examiner's opinion is against the claim and notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

In this case, the opinion of the VA examiner appears to be based primarily upon the examiner's belief that Veteran did not have a problem during service or in proximity to service because he did not see treatment or have a recorded injury in service.  The Board notes, however, that the Veteran is competent to testify as to his observable symptoms noted above.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra, Jandreau, supra.  Given the statements from the Veteran and his wife and co-worker, the Board finds the Veteran's assertions of bilateral shoulder, hip and knee pain dating back to service to be credible.  While the Veteran may have had additional post-service left knee injury, the examiner's diagnosis in March 2011 reflects that there is disability not related to the post-service injury.  The Board has no reason to doubt the credibility of the Veteran, his wife and his co-worker regarding pain and symptoms since service.  There is current diagnosis.  As noted, the only basis the examiner provided for giving a negative opinion was the lack of any documented complaints or injuries in service, and it is well-established in VA law that the absence of documented complaints does not render a subsequent report that such complaints were present not credible.  Given that the Board finds the history provided by the Veteran and others credible, the Board concludes that the VA opinion is of limited probative value on the question of the etiology of his current disability.  Furthermore, the Board further concludes that the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral shoulder tendonapathy, degenerative joint disease of the bilateral hips, tendonopathy of the left knee and right knee strain. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral shoulder tendonopathy is granted.  

Service connection for degenerative joint disease of the bilateral hips is granted.  

Service connection for tendonopathy of the left knee is granted.  

Service connection for right knee strain is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


